DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.
Response to Amendment
	Applicant’s amendment of 6/22/22 (entered by RCE 8/1/22) does not render the application allowable.
Remarks
	Applicant has amended claim 1. Claims 1-7 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claims 1-7 under 35 USC 112b are withdrawn in view of Applicant’s amendments.
All other rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 1, the newly amended claim requires “wherein the radium of curvature of the at least two flexible photovoltaic modules adhesively bonded on the sealing tarpaulin is limited to at least 20cm”.  However, the originally filed disclosure provides support for limiting the radius of curvature of the flexible photovoltaic modules adhesively bonded on the sealing tarpaulin to 20 cm (paragraph 0036 of instant PGPub).  The original disclosure provides support for the radium of curvature being LESS than 20 whereas the amended claim 1 attempts to require a radium of curvature of MORE than 20cm.  Therefore the amendment lacks written description.  Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Lener (WO 2015192126).
As to claim 1, Humphrey-Smith is directed to a photovoltaic facility (F4) wherein the facility comprises a sealing tarpauling (112) which is intended for covering a waste heap (landfill, 102), at least in part, and at least two flexible PV modules (134) comprising cells based on mono or multi-crystalline silicon (page 16 paragraph 2), the at least two flexible PV modules being interconnected (step 5, page 59) and fixed to the sealing tarpauling by means of adhesive bonding (step 2, page 59).
The reference fails to teach a junction box.  Lener is directed to systems/methods of applying flexible solar panels to flexible membranes (title/abstract) and teaches at least one junction box that is generally parallelepipedic in shape (F4) and comprising a contact face that is designed to be arranged in contact with a surface of the flexible photovoltaic module, a connection face that is arranged so as to be perpendicular to the contact face and comprises at least one opening that is designed to allow at least one connection cable to pass through (114a shows all faces, wiring 0036), a fixing face comprising at least one fixing means (0036) for a chain return from the PV facility to the jbox being arranged to be perpendicular to the contact and connection face (see paragraph 0036 and Figure 4).
Modified Humphrey-Smith teaches the radius of curvature being limited to at least 20cm (see Figure 4 and page 11, lines 5-10 which teaches 50 or 100 cm)
Regarding claim 2, Humphrey-Smith teaches an adhesive (step 2, page 59) but is silent as to the glue composition, specifically comprising butyl.
Lener is directed to systems/methods of applying flexible solar panels to flexible membranes (title/abstract) and teaches suitable adhesive materials for such including acrylic foam tape or butyl adhesives (paragraph 0021).
Therefore, a skilled artisan at the time the invention was filed would have recognized the lapse in Humphrey-Smith’s teaching and looked to the prior art to glean an appropriate adhesive material, such as the butyl adhesive taught by Lener as appropriate for flexible applications, with a reasonable expectation of success.
Regarding claim 6, modified Humphrey-Smith teaches the at least two flexible photovoltaic modules being adhesively bonded after the sealing tarpaulin has been deposited on the waste heap (page 21, lines 1-24).
Regarding claim 7, modified Humphrey-Smith teaches the radius of curvature being limited to 20cm (see Figure 4 and page 11, lines 5-10 which teaches 20cm).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Lener (WO 2015192126) as applied to claim 1 above, and further in view of Yekutiely (WO 2007141773).
Regarding claim 3, Applicant is directed above for a full discussion of modified Humphrey-Smith as applied to claim 1.  The reference teaches PV laminates and teaches crystalline Silicon based cells, but fails to teach the cells comprising a layer of interconnected PV cells, a front and a rear encapsulation layer sandwiching the layer of cells.
Yekutiely is directed to laminated silicon-based solar devices and teaches the use of front and rear encapsulation layers for a silicon solar cell lamination to provide UV stabilization and weather protection (page 3, line 30-page 4, line 9).
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to recognize that Humphrey-Smith is not wholly concerned with the specifics of the lamination structure of the cells, and therefore search to the prior art to glean known and appropriate lamination structures to use.  Such information is found in Yekutiely and therefore a skilled artisan would have been motivated to select front and back encapsulation of a layer of PV cells to provide UV stabilization and weather protection, as taught by Yekutiely, with a reasonable expectation of success.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Lener (WO 2015192126) as applied to claim 1 above, and further in view of Dinelli (WO 2018060611).
Regarding claim 4, Applicant is directed above for a full discussion of modified Humphrey-Smith.  The reference is silent as to the stack of layers that comprises the at least two flexible PV modules.  
Dinelli is directed to flexible PV modules and is referenced by Applicant’s instant disclosure (paragraphs 0062-0063 of PGPub) and teaches a stack (Figure 5; page 9, line 30-page 10, line 25) comprising a translucent layer in front of the panel (C1), a layer of dry fiberglass fabric (C2), a layer of fiberglass fabric preimpregnated with epoxy resin (C3), a layer of PV cells (C4), a second layer of dry fiberglass fabric (C5), a second layer of fiberglass fabric preimpregnated with epoxy resin (C6), and a layer behind the panel (C7).
Alternate Consideration

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Zhou (CN 105048957, machine translation provided).
As to claim 1, Humphrey-Smith is directed to a photovoltaic facility (F4) wherein the facility comprises a sealing tarpauling (112) which is intended for covering a waste heap (landfill, 102), at least in part, and at least two flexible PV modules (134) comprising cells based on mono or multi-crystalline silicon (page 16 paragraph 2), the at least two flexible PV modules being interconnected (step 5, page 59) and fixed to the sealing tarpauling by means of adhesive bonding (step 2, page 59).
The reference fails to teach a junction box.  Zhou teaches a junction box for a photovoltaic device (Figures 1 and 2 ; abstract) comprising a contact face designed to be arranged in contact with a surface of the flexible PV module (any side capable of being designed to be arranged in contact with PV surface; page 8); a connection face arranged so as to be perpendicular to the contact face and comprises at least one opening that is designed to allow at least one connection cable to pass through (cables 14 shown in Figures 1 and 2; face defined by side 14 connects to/through); a fixing face comprising at least one fixing means for a chain return cable (string ground) from the PV facility to the j box, the fixing face being arranged so as to be perpendicular to the contact and connection faces (see configuration in Figures; 6 is ground track with holes for connection/fixing).
Therefore, it would have been obvious to a skilled artisan reviewing Humphrey-Smith to select a known and usable jbox for the configuration, especially that found in Zhou to provide power output protection of the circuit structure in a configuration that is easy to maintain and reduce maintenance of labor, material, and time lost which reduces operation and maintenance cost of the facility (abstract).
Modified Humphrey-Smith teaches the radius of curvature being limited to at least 20cm (see Figure 4 and page 11, lines 5-10 which teaches 50 or 100 cm)
Regarding claim 5, the prior art teaches the j box being fixed to the flexible PV module (see Zhou page 6 paragraph 2 teaches fixation by elastic clip which reads on the instant claim).
                                                                                                                                                                                      Response to Arguments
11.	Applicant's arguments filed 6/22/22 (entered by RCE 8/1/22) have been fully considered but they are not persuasive. Applicant argues “Applicant has amended claim 1 to further recite that ‘the radium of curvature…limited to at least 20cm’, support for which can be found, eg, in claim 7 and paragraph 0036 and 0100” (page 4).
The Examiner respectfully disagrees.  The supported provided in claim 7 and the cited paragraphs is to a limitation of “the radius of curvature…is limited to 20cm”.  The claim limits the radius to be 20cm and the recited paragraphs limit the radium to be less than 20.  There is no support for the instant amendment that limits to “at least 20cm”/greater than 20cm.
The remaining argument appear to be mere allegations of patentability and are not persuasive.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726